     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 1 of 10 Page ID #:1189



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   IRMA O. L.,                        )          NO. CV 19-3115-E
                                        )
12                  Plaintiff,          )
                                        )
13        v.                            )          MEMORANDUM OPINION
                                        )
14   ANDREW SAUL, Commissioner of       )          AND ORDER OF REMAND
     Social Security,                   )
15                                      )
                    Defendant.          )
16   ___________________________________)

17

18        Pursuant to sentence four of 42 U.S.C. section 405(g), IT IS

19   HEREBY ORDERED that this matter is remanded for further administrative

20   action consistent with this Opinion.

21

22                                    PROCEEDINGS

23

24        Plaintiff filed a complaint on April 22, 2019, seeking review of

25   the Commissioner’s denial of benefits.        The parties consented to

26   proceed before a United States Magistrate Judge on May 28, 2019.

27   The parties filed a Joint Stipulation on February 20, 2020.            Following

28   the retirement of Magistrate Judge Mumm, the case was transferred to
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 2 of 10 Page ID #:1190



 1   Magistrate Judge Eick on April 29, 2020.        The Court has taken the

 2   matter under submission without oral argument.         See L.R. 7-15; “Case

 3   Management Order,” filed April 29, 2019.

 4

 5                                     BACKGROUND

 6

 7        Plaintiff, a former cafeteria helper, alleges disability based

 8   primarily on orthopedic impairments (Administrative Record (“A.R.”)

 9   74, 86-87, 90-96, 237, 244, 285, 298-300).         Plaintiff claims to suffer

10   from knee and back pain of disabling severity despite pain management

11   treatment that has included narcotic pain medication (Tramadol) and

12   pain injections (A.R. 26, 74, 86-87, 90-96, 266, 298-300, 634, 643,

13   724, 725, 753, 770, 788, 1042-50, 1062, 1088-94).

14

15        The Administrative Law Judge (“ALJ”) found Plaintiff has several

16   “severe” orthopedic impairments, including left knee osteoarthritis

17   and degenerative disc disease of the spine (A.R. 22).          However, the

18   ALJ discounted the claimed severity of Plaintiff’s pain and functional

19   limitations in deeming Plaintiff not disabled (A.R. 22-27).            The

20   Appeals Council denied review (A.R. 1-3).

21

22                                STANDARD OF REVIEW

23

24        Under 42 U.S.C. section 405(g), this Court reviews the

25   Administration’s decision to determine if: (1) the Administration’s

26   findings are supported by substantial evidence; and (2) the

27   Administration used correct legal standards.         See Carmickle v.

28   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

                                            2
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 3 of 10 Page ID #:1191



 1   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 2   682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is “such

 3   relevant evidence as a reasonable mind might accept as adequate to

 4   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

 5   (1971) (citation and quotations omitted); see also Widmark v.

 6   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 7

 8        If the evidence can support either outcome, the court may

 9        not substitute its judgment for that of the ALJ.          But the

10        Commissioner’s decision cannot be affirmed simply by

11        isolating a specific quantum of supporting evidence.

12        Rather, a court must consider the record as a whole,

13        weighing both evidence that supports and evidence that

14        detracts from the [administrative] conclusion.

15

16   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

17   quotations omitted).

18

19                                     DISCUSSION

20

21        After consideration of the record as a whole, the Court reverses

22   the Administration’s decision in part and remands the matter for

23   further administrative proceedings.

24

25        Where, as here, an ALJ finds that a claimant’s medically

26   determinable impairments reasonably could be expected to cause some

27   degree of the alleged symptoms of which the claimant subjectively

28   complains, any discounting of the claimant’s complaints must be

                                            3
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 4 of 10 Page ID #:1192



 1   supported by “specific, cogent” findings.        See Berry v. Astrue, 622

 2   F.3d 1228, 1234 (9th Cir. 2010); Lester v. Chater, 81 F.3d 821, 834

 3   (9th Cir. 1995); but see Smolen v. Chater, 80 F.3d 1273, 1282-84 (9th

 4   Cir. 1996) (indicating that ALJ must state “specific, clear and

 5   convincing” reasons to reject a claimant’s testimony where there is no

 6   evidence of malingering).1     Generalized, conclusory findings do not

 7   suffice.   See Moisa v. Barnhart, 367 F.3d 882, 885 (9th Cir. 2004)

 8   (the ALJ’s credibility findings “must be sufficiently specific to

 9   allow a reviewing court to conclude the ALJ rejected the claimant’s

10   testimony on permissible grounds and did not arbitrarily discredit the

11   claimant’s testimony”) (internal citations and quotations omitted);

12   Holohan v. Massanari, 246 F.3d 1195, 1208 (9th Cir. 2001) (the ALJ

13   must “specifically identify the testimony [the ALJ] finds not to be

14   credible and must explain what evidence undermines the testimony”);

15   Smolen v. Chater, 80 F.3d at 1284 (“The ALJ must state specifically

16   which symptom testimony is not credible and what facts in the record

17   lead to that conclusion.”); see also Social Security Ruling (“SSR”)

18   96-7p (explaining how to assess a claimant’s credibility), superseded,

19   ///

20

21         1
               In the absence of an ALJ’s reliance on evidence of
22   “malingering,” most recent Ninth Circuit cases have applied the
     “clear and convincing” standard. See, e.g., Leon v. Berryhill,
23   880 F.3d 1041, 1046 (9th Cir. 2017); Brown-Hunter v. Colvin, 806
     F.3d 487, 488-89 (9th Cir. 2015); Burrell v. Colvin, 775 F.3d
24   1133, 1136-37 (9th Cir. 2014); Treichler v. Commissioner, 775
25   F.3d 1090, 1102 (9th Cir. 2014); Ghanim v. Colvin, 763 F.3d 1154,
     1163 n.9 (9th Cir. 2014); Garrison v. Colvin, 759 F.3d 995,
26   1014-15 & n.18 (9th Cir. 2014); see also Ballard v. Apfel, 2000
     WL 1899797, at *2 n.1 (C.D. Cal. Dec. 19, 2000) (collecting
27   earlier cases). In the present case, the ALJ’s findings are
     insufficient under either standard, so the distinction between
28   the two standards (if any) is academic.

                                            4
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 5 of 10 Page ID #:1193



 1   SSR 16-3p (eff. March 28, 2016).2

 2

 3        In the present case, the ALJ stated only two specific reasons for

 4   discounting Plaintiff’s subjective complaints of pain and functional

 5   limitations: (1) the objective medical evidence (“there does not

 6   appear to be sufficient clinical signs and laboratory findings to

 7   objectively support those subjective limitations”; and (2) the

 8   assertedly “conservative” nature of the treatment Plaintiff has

 9   received for her pain (“the claimant’s seeming acceptance of only

10   conservative treatment after June 2014 [when Plaintiff underwent knee

11   surgery], serves to undermine the extent and persistence of her

12   subjective pain symptoms and limitations as alleged”) (A.R. 27).              As

13   demonstrated below, these stated reasons are legally insufficient

14   under the circumstances of this case.

15

16        With regard to the first stated reason, inconsistencies between a

17   claimant’s subjective complaints and the objective medical evidence

18   can be a factor in discounting a claimant’s subjective complaints, but

19   cannot “form the sole basis.”      See Burch v. Barnhart, 400 F.3d 676,

20   681 (9th Cir. 2005); Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir.

21   2001).   Therefore, the validity of the ALJ’s discounting of

22   Plaintiff’s complaints stands or falls with the second stated reason,

23
          2
               SSRs are binding on the Administration. See Terry v.
24   Sullivan, 903 F.2d 1273, 1275 n.1 (9th Cir. 1990). The
25   appropriate analysis under the superseding SSR is substantially
     the same as the analysis under the superseded SSR. See R.P. v.
26   Colvin, 2016 WL 7042259, at *9 n.7 (E.D. Cal. Dec. 5, 2016)
     (stating that SSR 16-3p “implemented a change in diction rather
27   than substance”) (citations omitted); see also Trevizo v.
     Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) (suggesting that
28   SSR 16–3p “makes clear what our precedent already required”).

                                            5
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 6 of 10 Page ID #:1194



 1   the assertedly “conservative” nature of the treatment Plaintiff has

 2   received.

 3

 4        A limited course of treatment sometimes can justify the

 5   discounting of a claimant’s subjective complaints, at least where the

 6   complaints concern physical problems.        See, e.g., Burch v. Barnhart,

 7   400 F.3d at 681 (lack of consistent treatment, such as where there was

 8   a three to four month gap in treatment, properly considered in

 9   discrediting claimant’s back pain testimony); Meanel v. Apfel, 172

10   F.3d 1111, 1114 (9th Cir. 1999) (in assessing the credibility of a

11   claimant’s pain testimony, the Administration properly may consider

12   the claimant’s failure to request treatment and failure to follow

13   treatment advice) (citing Bunnell v. Sullivan, 947 F.2d 341, 346 (9th

14   Cir. 1991) (en banc)); Matthews v. Shalala, 10 F.3d 678, 679-80 (9th

15   Cir. 1993) (permissible credibility factors in assessing pain

16   testimony include limited treatment and minimal use of medications);

17   see also Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995)

18   (absence of treatment for back pain during half of the alleged

19   disability period, and evidence of only “conservative treatment” when

20   the claimant finally sought treatment, sufficient to discount

21   claimant’s testimony).

22

23        In the present case, however, it is doubtful Plaintiff’s

24   treatment with narcotic pain medication and pain injections over an

25   extended period of time properly may be characterized as

26   “conservative” within the meaning of Ninth Circuit jurisprudence.

27   See, e.g., Garrison v. Colvin, 759 F.3d 995, 1015 n.20 (9th Cir. 2014)

28   (“we doubt that epidural steroid shots to the neck and lower back

                                            6
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 7 of 10 Page ID #:1195



 1   qualify as “conservative’ medical treatment”); Shepard v. Colvin, 2015

 2   WL 9490094, at *7 (E.D. Cal. Dec. 30, 2015) (“[p]rior cases in the

 3   Ninth Circuit have found that treatment was conservative when the

 4   claimant’s pain was adequately treated with over-the-counter

 5   medication and other minimal treatment,” however where record

 6   reflected heavy reliance on Tramadol and Oxycodone and other

 7   prescriptions for pain, record did not support finding that treatment

 8   was “conservative”) (internal citations omitted; citing for comparison

 9   Lapeirre-Gutt v. Astrue, 382 Fed. App’x. 662, 664 (9th Cir. 2010)

10   (doubting whether “copious amounts of narcotic pain medication” as

11   well as nerve blocks and trigger point injections constituted

12   “conservative” treatment)); Aguilar v. Colvin, 2014 WL 3557308, at *8

13   (C.D. Cal. July 18, 2014) (“It would be difficult to fault Plaintiff

14   for overly conservative treatment when he has been prescribed strong

15   narcotic pain medications”); Christie v. Astrue, 2011 WL 4368189, at

16   *4 (C.D. Cal. Sept. 16, 2011) (refusing to characterize as

17   “conservative” treatment that included narcotic pain medication and

18   epidural injections); Eicholtz v. Astrue, 2008 WL 4642976, at *3 (C.D.

19   Cal. Oct. 20, 2008) (court acknowledged the precept that “[a]n ALJ may

20   discount a claimant’s testimony based on conservative treatment,” but

21   appeared to deem this precept inapplicable because the claimant took

22   Tramadol).

23

24        Furthermore, the ALJ appears to have inferred that, if

25   Plaintiff’s pain truly were as intense as she claims, she would have

26   received more aggressive treatment (such as surgery) and that such

27   treatment would have been effective in reducing pain and restoring

28   function.    The ALJ was not competent to make the medical judgments

                                            7
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 8 of 10 Page ID #:1196



 1   underlying these apparent inferences.        See Balsamo v. Chater, 142 F.3d

 2   75, 81 (2d Cir. 1998); see also Rohan v. Chater, 98 F.3d 966, 970 (7th

 3   Cir. 1996) (“ALJs must not succumb to the temptation to play doctor

 4   and make their own independent medical findings”); Day v. Weinberger,

 5   522 F.2d 1154, 1156 (9th Cir. 1975) (an ALJ is forbidden from making

 6   his or her own medical assessment beyond that demonstrated by the

 7   record).   No substantial evidence supports the ALJ’s lay inferences on

 8   these medical matters.     To the contrary, Plaintiff’s pain management

 9   specialist reportedly believes that surgery would not help Plaintiff

10   (A.R. 87-88).

11

12        The Court is unable to conclude that the ALJ’s failure to state

13   legally sufficient reasons for discounting Plaintiff’s subjective

14   complaints was harmless.     See Molina v. Astrue, 674 F.3d 1104, 1115

15   (9th Cir. 2012) (an error “is harmless where it is inconsequential to

16   the ultimate non-disability determination”) (citations and quotations

17   omitted); McLeod v. Astrue, 640 F.3d 881, 887 (9th Cir. 2011) (error

18   not harmless where “the reviewing court can determine from the

19   ‘circumstances of the case’ that further administrative review is

20   needed to determine whether there was prejudice from the error”).

21

22        Contrary to Plaintiff’s argument, a remand for further

23   administrative proceedings, rather than an order for the immediate

24   calculation of benefits, is the appropriate remedy in this case.              See

25   McLeod v. Astrue, 640 F.3d at 888; see also INS v. Ventura, 537 U.S.

26   12, 16 (2002) (upon reversal of an administrative determination, the

27   proper course is remand for additional agency investigation or

28   explanation, except in rare circumstances); Leon v. Berryhill, 880

                                            8
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 9 of 10 Page ID #:1197



 1   F.3d 1041, 1044 (9th Cir. 2017) (reversal with a directive for the

 2   immediate calculation of benefits is a “rare and prophylactic

 3   exception to the well-established ordinary remand rule”); Dominguez v.

 4   Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 5   concludes that further administrative proceedings would serve no

 6   useful purpose, it may not remand with a direction to provide

 7   benefits”); Treichler v. Commissioner, 775 F.3d 1090, 1101 n.5 (9th

 8   Cir. 2014) (remand for further administrative proceedings is the

 9   proper remedy “in all but the rarest cases”); Harman v. Apfel, 211

10   F.3d 1172, 1180-81 (9th Cir.), cert. denied, 531 U.S. 1038 (2000)

11   (remand for further proceedings rather than for the immediate payment

12   of benefits is appropriate where there are “sufficient unanswered

13   questions in the record”); Connett v. Barnhart, 340 F.3d 871, 876 (9th

14   Cir. 2003) (“Connett”) (remand is an option where the ALJ fails to

15   state sufficient reasons for rejecting a claimant’s excess symptom

16   testimony); but see Orn v. Astrue, 495 F.3d 625, 640 (9th Cir. 2007)

17   (citing Connett for the proposition that “[w]hen an ALJ’s reasons for

18   rejecting the claimant’s testimony are legally insufficient and it is

19   clear from the record that the ALJ would be required to determine the

20   claimant disabled if he had credited the claimant’s testimony, we

21   remand for a calculation of benefits”) (quotations omitted); see also

22   Brown-Hunter v. Colvin, 806 F.3d 487, 495-96 (9th Cir. 2015)

23   (discussing the narrow circumstances in which a court will order a

24   benefits calculation rather than further proceedings); Ghanim v.

25   Colvin, 763 F.3d 1154, 1166 (9th Cir. 2014) (remanding for further

26   proceedings where the ALJ failed to state sufficient reasons for

27   deeming a claimant’s testimony not credible); Vasquez v. Astrue, 572

28   F.3d 586, 600-01 (9th Cir. 2009) (a court need not “credit as true”

                                            9
     Case 2:19-cv-03115-E Document 22 Filed 05/06/20 Page 10 of 10 Page ID #:1198



 1   improperly rejected claimant testimony where there are outstanding

 2   issues that must be resolved before a proper disability determination

 3   can be made).    There remain significant unanswered questions in the

 4   present record.    Furthermore, an order for the immediate calculation

 5   of benefits is improper where, as here, “evaluation of the record as a

 6   whole creates serious doubt that a claimant is, in fact, disabled.”

 7   Garrison v. Colvin, 759 F.3d at 1021.

 8

 9                                      CONCLUSION

10

11        For all of the foregoing reasons, this matter is remanded for

12   further administrative action consistent with this Opinion.

13

14        LET JUDGMENT BE ENTERED ACCORDINGLY.

15

16              DATED: May 6, 2020.

17

18                                                   /s/
                                                CHARLES F. EICK
19                                      UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                            10
